OPINION OF THE COURT
PER CURIAM.
The Appellant (Defendant) moved to dismiss the appellee’s (Plaintiffs) complaint. The motion was denied, with leave to answer within 15 days. The 15 day period came and went; no answer was served or filed. The appellee moved for a default and obtained a hearing date for the motion. Prior to the hearing, the defendant served and filed an *49answer,1 but did not appear at the scheduled hearing upon the motion for default. At that hearing, the trial judge granted the default, and entered a final judgment.
Because the answer was filed before the default was entered, the court was prohibited from entering the default and final judgment. Mohammad v J.I. Kislak Mortgage Corp., 534 So.2d 818 (Fla. 3d DCA 1988), but it was not prohibited from entering sanctions for violation of its order, provided the sanction is less severe than entry of default.
Reversed and remanded, with directions to vacate the final judgment and default, and to take such other proceedings that the court deems appropriate. SALMON, MORENO and CARONNE, JJ., concur.

 The answer denominated the court as the circuit court instead of the county court.